Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2007

Meyler v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4280




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Meyler v. Comm Social Security" (2007). 2007 Decisions. Paper 522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                    No. 06-4280


                               PATRICIA MEYLER,
                                              Appellant
                                       v.

                     COMMISSIONER OF SOCIAL SECURITY
                               __________

                   On Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civil No. 04-cv-4669)
                     Chief District Judge: Garrett E. Brown, Jr.
                                     __________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 on July 10, 2007

                  Before: RENDELL and AMBRO, Circuit Judges
                          and SHAPIRO,* District Judge.

                              (Filed August 29, 2007)

                                    __________

                              ORDER AMENDING
                            OPINION OF THE COURT
                                  __________


__________________

   * Honorable Norma L. Shapiro, Senior Judge of the United States District Court for
     the Eastern District of Pennsylvania, sitting by designation.
      It is hereby ORDERED that the Not Precedential Opinion filed in the above case
on August 28, 2007, be amended as follows:

      On page 2 of the opinion, in the last line of the first paragraph, DELETE the
words “reverse and remand” and REPLACE them with the words “vacate and remand.”


                                       BY THE COURT:


                                       /s/ Marjorie O. Rendell
                                        Circuit Judge

Dated: August 29, 2007
CMH/cc: ASA, ES




                                          2